Case 19-19016-JKS        Doc 15    Filed 08/23/19 Entered 08/24/19 00:11:32            Desc Main
                                   Document     Page 1 of 4



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Thaddeus R. Maciag, Esq.
 MACIAG LAW, LLC
 475 Wall Street
 Princeton, New Jersey 08540
 (908) 704-8800
 Attorney for the Debtor-in-Possession
 In re:                                                     Case No.: #19-19016-JKS
                                                            Chapter 11
          Roy Ostrom,                                       Judge: Hon. John K. Sherwood
                                                            Hearing Date: 9/3/2019, 10:00am
                        Debtor-in-Possession.




                  DEBTORS’ MEMORANDUM OF LAW AND FACT
                                     IN OPPOSITION TO
                               MOTION TO LIFT THE STAY
                                   FILED BY M&T BANK

   1.      Debtor files this Memorandum of Law & Fact in opposition to the Motion to Lift the

           Stay filed by the Movant herein, Select Portfolio Servicing Inc., by and through its

           counsel, Andrew M. Lubin Esq., re the Real Property owned by the Debtor-in-

           Possession, at 28 Hopper Farm Road, Upper Saddle River, New Jersey.

   2.      The instant case was converted to a Chapter 11 Reorganization case, by Order

           entered by Judge Sherwood on August 22, 2019. Mr. Roy Ostrom is now a

           Debtor-in-Possession in Chapter 11.

   3.      The protections afforded a Debtor-in-Possession by 11 U.S.C. §362 are among the

           most fundamental protections afforded by the Bankruptcy Code.

                          The automatic stay is one of the fundamental
                          debtor protections provided by the bankruptcy
                          laws. It gives the debtor a breathing spell from

                                            Page 1 of 4
Case 19-19016-JKS     Doc 15     Filed 08/23/19 Entered 08/24/19 00:11:32             Desc Main
                                 Document     Page 2 of 4



                       his creditors. It stops all collection efforts, all
                       harassment, and all foreclosure actions. it
                       permits the debtor to attempt a repayment or
                       reorganization plan, or simply to be relieved of
                       the financial pressures that drove him into
                       bankruptcy.
                       [Legislative History to Section 362, United
                       States Bankruptcy Code, at 11 U.S.C. §362 ]

                             Adequate Protection Payments
  4.    11 U.S.C. §361(1) provides that the Debtor can provide Adequate Protection to the

        secured creditor by way of making “a cash payment or periodic cash payments to such

        entity”. The Supreme Court of the United States, in the case United Sav. Ass'n v.

        Timbers of Inwood Forest , 484 U.S. 365, 108 S.Ct. 626 (1988) upheld the United

        States Second Circuit Court of Appeals’ holding that a Chapter 11 Debtor-in-

        Possession has no right to mortgage payments during a Chapter 11 case, provided that

        adequate protection has been offered, by way of payment of property tax and insurance

        payments, as the instant Debtor proposes.

  5.    In the underlying United States Circuit Court of Appeals case affirmed by the United

        States Supreme Court in its Timbers of Inwood holding, the Second Circuit had held

        that: “Section 361(3) does not require periodic postpetition interest payments to an

        undersecured creditor to compensate it for the delay of the reorganization proceeding

        during the pendency of the automatic stay.”     United Sav. Ass'n v. Timbers of Inwood

        Forest, Ltd. , 793 F.2d 1380, 1383 (1986). In that case, the Second Circuit held that

        the Debtor only need pay the monthly $7,956 escrow payment for taxes and insurance,

        not the $42,500 monthly mortgage payment otherwise due in that case.        Ibid. The

        United States Supreme Court affirmed , upholding the Second Circuit’s ruling that:

                       ". . . the interest in property" protected by Sec.
                       362(d)(1) does not include a secured party's
                       right to immediate foreclosure. . . . Moreover,

                                          Page 2 of 4
Case 19-19016-JKS      Doc 15      Filed 08/23/19 Entered 08/24/19 00:11:32             Desc Main
                                   Document     Page 3 of 4
                        the meaning of Sec. 362(d)(1)'s "interest in
                        property" phrase is clarified by the use of similar
                        terminology in Sec. 506(a), where it must be
                        interpreted to mean only the creditor's security
                        interest in the property without regard to his
                        right to immediate possession on default.
                        [United Sav. Ass'n v. Timbers of Inwood Forest ,
                        484 U.S. 365, 108 S.Ct. 626, at 627 (1988)
                        (emphasis added) ]

  6.    The U.S. Supreme Court accordingly held that a secured creditor’s right to protection

        does not include a creditor's right to immediate foreclosure, nor a right to, in effect,

        interest on the value of its collateral.

                        The language of other Code provisions that deal
                        with the rights of secured creditors, and the
                        substantive dispositions that those provisions
                        effect, establish that the "interest in property"
                        protected by Sec. 362(d)(1) does not include a
                        secured party's right to immediate
                        foreclosure. . . . Moreover, the meaning of Sec.
                        362(d)(1)'s "interest in property" phrase is
                        clarified by the use of similar terminology in
                        Sec. 506(a), where it must be interpreted to
                        mean only the creditor's security interest in the
                        property without regard to his right to
                        immediate possession on default.
                        [United Sav. Ass'n v. Timbers of Inwood Forest ,
                        484 U.S. 365, 108 S.Ct. 626, at 627 (1988)
                        (emphasis added) ]

                         Proposed Order for Adequate Protection

  7.    Accordingly, Debtor’s proposal to enter into a standard Consent Order for Adequate

        Protection, requiring the Debtor to pay Movant adequate protection by way of the

        regular monthly escrow payment for taxes and insurance, is in accord with United

        States Supreme Court caselaw, and as even the Movant acknowledges at paragraph 8

        of its Certification in Support of the instant Motion, an appropriate Adequate

        Protection Order to be entered by the Court, requiring payment by the Debtor of the


                                            Page 3 of 4
Case 19-19016-JKS      Doc 15     Filed 08/23/19 Entered 08/24/19 00:11:32               Desc Main
                                  Document     Page 4 of 4
        monthly escrow sums due.

  8.    Northern New Jersey real estate prices are projected to increase by increase by 3.00%

        in 2019, https://www.realtor.com/research/2019-national-housing-forecast/ as accessed

        on 8/22/2019. Hence, there is no reason to assume any “decrease in the value of

        [movant’s] interest in such property” per 11 U.S.C. §361.

                                        LBR 9013-3(a)
  9.    It is anticipated that the parties should likely be able to resolve this Motion by way of

        a Consent Order for Adequate Protection in the ordinary course, as entered into per

        further negotiations, in accord with LBR 9013-3(a).

                                          Conclusion
  10.   The Debtor-in-Possession respectfully submits that if the parties are unable to agree on

        a Consent Order per LBR 9013-3(e), then the instant Motion should be denied, based

        on the factual and legal arguments and caselaw set forth hereinabove.

                                                         Respectfully submitted,

                                                         MACIAG LAW, LLC
                                                          /s/ Thaddeus R. Maciag
                                                         Thaddeus R. Maciag, Esq.
        Date: August 23, 2019                            Attorney for the Debtor-in-Possession




                                           Page 4 of 4
